DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive.
Regarding the 102 rejections of claim 1 in view of Holderer (U.S. Patent No. 6,259,571; hereafter Holderer) does not disclose or fairly suggest the limitation wherein “the elastic hinge mechanism is connected at its two ends to the driving mechanism, and is connected at its center to the support seat for the optical element to be adjusted, wherein two substantially same segments of deformable spring sheets exist between the two ends and the center to ensure that only an up-and-down axial deformation occurs in the elastic hinge mechanism” as called for in claim 1. Examiner respectfully disagrees.
Holderer clearly discloses that the elastic hinge mechanism is connected at its two ends to the driving mechanism (see Holderer Fig. 3, items 7a and 7b), and is connected at its center to the support seat for the optical element to be adjusted (see Holderer Figs. 3 and 4, item 8), wherein two substantially same segments of deformable spring sheets exist between the two ends and the center to ensure that only an up-and-down axial deformation occurs in the elastic hinge mechanism (see flexures 7a and 7b which convert the lateral driving of member 6 into axial motion of member 3, as shown in Fig. 4). Holderer therefore discloses the claimed limitations newly presented in claim 1, and the rejections made in view of Holderer are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s disclosure does not reasonably describe how the disparate components interact in order to achieve all of the features recited in the claim. Figures 2, 3, and 4 of Applicant’s disclosure are not interrelated in any way, each showing distinct features without any explanation of how the components are connected or otherwise interrelate to one another. For example, Fig. 3 shows the levering mechanism, but does not show how that mechanism is connected to the optical element support seat or the base. Additionally, Fig. 2 is a highly schematic figure with little detail. Applicant argues that the prior art does not disclose both the lever and the hinge mechanism as called for in the claim, however such an assertion is difficult to resolve because there is no indication in the disclosure as to how Applicant’s lever and hinge mechanism interact in order to achieve the disclosed axial motion. To the best of Examiner’s ability, as stated above, it appears that the prior art of Holderer does disclose a levering mechanism and a hinge mechanism as called for in the claim, but the disclosure does not properly describe how the claimed elements interact to obtain the claimed invention. The claim therefore does not comply with the written description requirement.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holderer et al. (U.S. Patent No. 6,259,571; hereafter Holderer).
Regarding claim 1 Holderer discloses an axial adjustment mechanism for precision axial adjustment of an optical element of a high-resolution imaging system, the axial adjustment mechanism comprising: a support base located in a bottom layer for fixing and linking of the axial adjustment mechanism (see Holderer Fig. 1, item 1); a driving mechanism located in a middle layer, on which three elastic mechanisms are evenly distributed (see Holderer Figs. 1-3, item 6 is a “drive element” and is connected to solid elastic joint members 2 in Fig. 1, corresponding to items 7 and 8 in Fig. 3) such that a single-point driving force applied to the driving mechanism is delivered to the three elastic mechanisms (see Holderer Fig. 4, see also that the device is configured to function with “at least one lever and a drive” which anticipates a device with only one drive point); and an element support seat located in a top layer and configured for fixedly supporting an optical element to be adjusted (see Holderer Fig. 1, items 3 and 4), wherein the axial adjustment mechanism is configured such that an axial adjustment of the adjusted optical element is achieved by a single-point adjustment (see Holderer Figs. 2 and 4, arrow direction showing axial movement of the lens); wherein the driving mechanism located in the middle layer is configured to move in a horizontal direction in response to the driving mechanism being adjusted, and three pairs of lever-type direction-changing mechanisms and elastic adjustment mechanisms are evenly distributed on the driving mechanism to convert a horizontal movement of the driving mechanism into an axial movement of the optical element support seat, achieving an axial adjustment of the optical element (see Holderer Fig. 2, items 3, 5, and 6); wherein the axial adjustment is realized by a combination of three pairs of lever-type direction-changing mechanisms and elastic hinge mechanisms, and deformation amounts in three elastic hinges are ensured to be the same by adjusting magnification ratios of the levers, thereby achieving the axial adjustment of the adjusted optical element (see Holderer Fig. 5, which discloses elastic hinge mechanisms which allow for adjusting of the force magnification ratios by changing the distances between components such as 13 and 15 as explained in Holderer cols. 2 and 3); wherein the elastic hinge mechanism is connected at its two ends to the driving mechanism (see Holderer Fig. 3, items 7a and 7b), and is connected at its center to the support seat for the optical element to be adjusted (see Holderer Figs. 3 and 4, item 8), wherein two substantially same segments of deformable spring sheets exist between the two ends and the center to ensure that only an up-and-down axial deformation occurs in the elastic hinge mechanism in case that a force is applied to the elastic hinge mechanism (see flexures 7a and 7b which convert the lateral driving of member 6 into axial motion of member 3, as shown in Fig. 4).

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	11/21/2022